HAWKINS, J.
Appellant is tinder conviction for selling intoxicating liquor; punishment being one year in the penitentiary. The sole contention is that the evidence is insufficient, and this seems to be based on the claim that appellant was acting as agent for the purchaser. Two officers were together. The purchase of the whisky from appellant was made by one of them in the presence of the other. If their evidence did not entirely exclude the idea of agency, it was amply sufficient to justify the jury iu finding against appellant’s claim that he was not interested in the sale, and only acted as accommodation agent for the purchaser. Appellant’s evidence raised the issue, and it was properly submitted to the jury. The issue was one purely of fact, and, the evidence being sufficient to justify the finding of the jury in favor of the state, we do not feel called upon to disturb the verdict. The judgment is affirmed.